Title: From Thomas Jefferson to Bernard Peyton, 11 July 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
July  11. 24.
Your favor of the 8th was recd yesterday evening, and I hasten to comply with it’s request by tomorrow’s mail to Washington. my acqce in the mercantile line to the North was very little at any time, and during the 14. y. since my retirement from public life, what little I had, as well as the members of Congress whom I knew, have mostly died off. I can comply therefore but scantily with your wishes. yet what I can , I do with pleasure. mr Hollins of Baltimore has been extensively in commerce, is now presidt of an ensurance company, is a kind hearted man, with whom I have long had frdshp and I am sure he will render you any service he can. mr Vaughan of Phila was formerly a considble mercht since that a broker, and altho unsuccessful is known by all, beloved by all the most philanthropic and zealous to serve a friend. in N. york I know not a single mercantile character. I renew the letters to mr Dearborne of Boston and to mr Gray, and add one to mr Adams. I give you a letter to Presidt Monroe also, to keep you in his recollection.We have been a year or two without the use of  such of our kitchen utensils as, being of copper, need tinning. pure tin is not to be had in Richmond, but in Phila, New Y. Boston, always. it comes in small bars, and for our use must have no mixture it is to be had in the ironmongery stores. if, passing thro those cities you could think of it, and send me a dozen or 20. ℔ by water to your own address it would be a supply for some years, and render us a service, indispensable for safety. with wishes for a good journey I salute you affectlyTh: J.